Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Device Having Multiple Start Signals for Emission Control Scanning Drivers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., US 2020/0357362 A1, hereinafter “Shin”, in view of Eom et al., US 2006/0103323 A1, hereinafter “Eom”.
	Regarding claim 1, Shin teaches a display panel (element 100, ¶ 65), comprising a plurality of display regions (fig. 36-37, regions L, A, R; ¶ 252-256), a peripheral region surrounding the plurality of display regions ((L+A+R) x X is the display region, see fig. 1 for the peripheral region surrounding the display regions), a plurality of light-emission control scan driving circuits provided in the peripheral region (fig. 42B, elements 120E1-3; ¶ 269; note the outputted EM signals are light emission control signals EM per ¶ 85), a first start signal line (EVST1, ¶ 268), a second start signal line (EVST3, ¶ 268-9), a plurality of first light-emission control lines (fig. 42B, see EM01-EM01000), and a plurality of second light-emission control lines (fig. 42B, see EM01161-EM02160; note that while EM02160 is not illustrated in fig. 42B, fig. 37 clearly discloses the 2160 line number; furthermore see ¶ 269 and 274), wherein the first start signal line is different from the second start signal line (see fig. 42B), the plurality of display regions comprise a first display region (fig. 38, region L) and a second display region (fig. 38, region R) which are side by side but not overlapped with each other (see fig. 38), the first display region comprises rows of first pixel units arranged in array, the second display region comprises rows of second pixel units arranged in array (¶ 269 see pixels of the display regions, fig. 1 further shows the rows of pixels), the plurality of light-emission control scan driving circuits comprise a first light-emission control scan driving circuit for controlling the rows of first pixel units to emit light (fig. 42B, 120E1, ¶ 269), and a second light-emission control scan driving circuit for controlling the rows of second pixel units to emit light (fig. 42B, 120E3, ¶ 269; also see ¶ 159, pixel lines which are rows of pixels), the first start signal line is electrically connected to the first light-emission control scan driving circuit (fig. 42B, see EVST1 being connected to 120E1), and is configured to provide a first start signal to the first light-emission control scan driving circuit (¶ 269), the second start signal line is electrically connected to the second light-emission control scan driving circuit, and is configured to provide a second start signal to the second light-emission control scan driving circuit (fig. 42B, see EVST3 being connected to 120E3; see ¶ 269), the first light-emission control scan driving circuit comprises a plurality of cascaded first light-emission control shift register units (fig. 42B, see the units of 120E1, also see ¶ 270), each stage of the plurality of cascaded first light-emission control shift register units comprises a first output electrode (see the first output electrode outputting the EM signal), and a plurality of first output electrodes of the plurality of cascaded first light-emission control shift register units are configured to sequentially output first light-emission control pulse signals (¶ 270); the second light-emission control scan driving circuit comprises a plurality of cascaded second light-emission control shift register units (fig. 42B, see the units of 120E3, also see ¶ 274), each stage of the plurality of cascaded second light-emission control shift register units comprises a second output electrode (see the first output electrode outputting the EM signal), and a plurality of second output electrodes of the plurality of cascaded second light-emission control shift register units are configured to sequentially output second light-emission control pulse signals (¶ 274).
	Shin does not teach that at least every two adjacent first light-emission control lines of the plurality of first light-emission control lines are electrically connected to same one first output electrode of the plurality of first output electrodes; and at least every two adjacent second light-emission control lines of the plurality of second light-emission control lines are electrically connected to same one second output electrode of the plurality of second output electrodes.
	Eom, however, clearly teaches in fig. 6, that every two adjacent light-emission control lines (fig. 6, see E1 and E2 for example) of the plurality of light-emission control lines (E1-En lines) are electrically connected to same one output electrode of the plurality of output electrodes (fig. 6, E1 and E2 are connected to the same output electrode of the plurality of output electrodes).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin and Eom. Both references teach display devices utilizing scan and emission control lines. One would have been motivated to make such a combination since Eom clearly teaches in ¶ 119 that based on such a configuration “the number of the output terminals in the scan driver decreases, thereby reducing the size of the scan driver.” 

	Regarding claim 2, Shin teaches that the rows of first pixel units in the first display region are arranged continuously, and the rows of second pixel units in the second display region are arranged continuously (see continuous rows of pixels in fig. 1, also, as disclosed in fig. 36 the rows of pixels in different display regions are necessarily continuously arranged in order to provide such a display configuration).

	Regarding claim 3, Shin teaches that the first start signal line and the second start signal line are provided at a side, close to the plurality of display regions, of the plurality of light-emission control scan driving circuits (see fig. 42B wherein the start signal lines are provided at a side, close to the display regions, of the 120E circuits; further, note that per fig. 1, the 120 circuits are at a side and close to the display regions), and an extending direction of the first start signal line and an extending direction of the second start signal line are the same (fig. 42B, see the extending directions of EVST 1-3 all extending in a vertical direction).

	Regarding claim 7, Shin teaches that a scanning direction of the first light-emission control scan driving circuit is the same as a scanning direction of the second light-emission control scan driving circuit (see fig. 42B and the arrow directions, the rows are scanned vertically from top to bottom), and the extending direction of the first start signal line and the extending direction of the second start signal line are both parallel to the scanning direction of the first light-emission control scan driving circuit and the scanning direction of the second light-emission control scan driving circuit (see fig. 42B).
	
	Regarding claim 14, Shin teaches that the plurality of display regions further comprise a third display region (fig. 37 and 42B, region A) and the display panel further comprises a third start signal line (EVST2), the third display region and the first display region are side by side and not overlapped with each other, the third display region and the second display region are side by side and not overlapped with each other (see fig. 36), the third display region comprises rows of third pixel units arranged in array (fig. 38), the plurality of light-emission control scan driving circuits further comprise a third light-emission control scan driving circuit for controlling the rows of third pixel units to emit light (fig. 42B, 120E2, ¶ 269, 272-273), and the third start signal line is electrically connected to the third light-emission control scan driving circuit (fig. 42B), and is configured to provide a third start signal to the third light-emission control scan driving circuit (¶ 269, 272-273).

	Regarding claim 15, Shin teaches that the first start signal line and the second start signal line are provided at a side, away from the plurality of display regions, of the plurality of light-emission control scan driving circuits (figs. 1 and 42B, see position of EVST lines and the shift registers in relation to the display regions).

	Regarding claim 16, Shin teaches a control circuit (element 300), wherein the control circuit is configured to be electrically connected to the first start signal line to provide the first start signal, and electrically connected to the second start signal line to provide the second start signal (¶ 88 and 130).

	Regarding claim 18, Shin teaches that the display panel is a foldable display panel (fig. 36, ¶ 251-252) and comprises a folding axis (fig. 45, element 113), and the first display region and the second display region are divided along the folding axis (see fig. 36, where first and second display regions are divided along the folding axis).

	Regarding claim 19, Shin teaches a display device (see foldable display; ¶ 252), comprising the display panel according to claim 1.

Claims 4-5, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Eom, as applied above, further in view of Kim, US 2019/0189075 A1, hereinafter “Kim”, and further in view of Chen et al., US 2020/0005701 A1, hereinafter “Chen”.
	Regarding claim 4, Shin and Eom do not specifically teach that the first start signal line is at least partially overlapped with each of the plurality of first output electrodes, and is at least partially overlapped with each of the plurality of second output electrodes; and the second start signal line is at least partially overlapped with each of the plurality of first output electrodes, and is at least partially overlapped with each of the plurality of second output electrodes.
	Kim, however, teaches in fig. 5 and ¶ 96 that a start signal line 173 similar to EVST of Shin is placed between the display portion and the shift register portion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Shin, Eom and Kim. Shin teaches the use of multiple start signal lines for a shift register and Kim further teaches that such a line may be routed between the display portion and the shift register portion in which case, the start signal line partially overlaps the lines outputted from the shift registers. One would have been motivated to make such a combination since Kim simply teaches an alternative method of routing the start signal line and in doing so provides protection against static electricity as disclosed in ¶ 96 of Kim.
	Shin, Eom and Kim do not specifically teach that each of the output electrodes for both the first and second emission signals at least partially overlaps each of the first and second start signal lines.
	Chen, however, teaches in fig. 3, that the first and second start signal lines STV1 and STV2 are routed parallel to each and are extended fully along the side of the display areas regardless of which display areas they are providing the start signals to.
	By combining the configuration of Shin and Eom, as applied above, in view of Kim, the start signal lines would have been routed between the shift registers and the display areas and by further incorporating the teachings of Chen, both the start signal lines would have been routed fully extended vertically. In other words, such a combination would have yielded the overlapping configuration as claimed.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin, Eom and Kim, as applied above, further in view of Chen. All references teach shift registers for providing scanning signals to the display panel and Chen further teaches a routing of the start signal lines required for such shift registers. As such, one would have been motivated to make such a combination in order to route the start signal lines in a similar manner, thus simplifying the manufacturing process of such routing.

	Regarding claim 5, Shin and Eom do not teach that a length of the first start signal line along the extending direction of the first start signal line is a first length, a length of the second start signal line along the extending direction of the second start signal line is a second length, and a difference between the first length and the second length is less than a predetermined error value.
	Kim, however, teaches in fig. 2 and 3, that two start signal lines VST1 and VST2 are provided wherein the extending direction of the start signal lines constitutes a length which runs entirely along the scanning direction of the shift registers and wherein the length of the start signal lines are disclosed to have be equal per fig. 2.
	  It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Shin, Eom and Kim in order to set the length difference of the start signal lines to be less than a predetermined error value, thus setting them to be almost equal in length as taught by Kim. One would have been motivated to make such a combination since Kim simply teaches an alternative method of routing the start signal line and in doing so provides protection against static electricity as disclosed in ¶ 96 of Kim.

	Regarding claim 8, Shin teaches that the extending direction of the first start signal line is intersected with an extending direction of the first output electrode, and is intersected with an extending direction of the second output electrode; and the extending direction of the second start signal line is intersected with the extending direction of the first output electrode, and is intersected with the extending direction of the second output electrode (fig. 42B, extending direction of start signals are vertical and extending direction of the output electrodes are horizontal. Such directions are orthogonal and intersect each other).

	Regarding claim 9, Shin teaches that the extending direction of the first start signal line is perpendicular to the extending direction of the first output electrode, and is perpendicular to the extending direction of the second output electrode; and the extending direction of the second start signal line is perpendicular to the extending direction of the first output electrode, and is perpendicular to the extending direction of the second output electrode (fig. 42B, extending direction of start signals are vertical and extending direction of the output electrodes are horizontal. Such directions are orthogonal and intersect each other).

	Regarding claim 10, Shin teaches that a first-stage first light-emission control shift register unit of the plurality of cascaded first light-emission control shift register units is electrically connected to the first start signal line; and a first-stage second light-emission control shift register unit of the plurality of cascaded second light-emission control shift register units is electrically connected to the second start signal line (see fig. 42B, connection of EVST1 and EVST3 to 120E1 and 120E3, respectively).

	Regarding claim 11, Shin teaches that each stage of the plurality of cascaded first light-emission control shift register units further comprises a first input electrode, and the plurality of first output electrodes of the plurality of cascaded first light-emission control shift register units are electrically connected to the rows of first pixel units, respectively, to sequentially provide the first light-emission control pulse signals; a first input electrode of the first-stage first light-emission control shift register unit is electrically connected to the first start signal line, and in the plurality of cascaded first light-emission control shift register units, except the first-stage first light-emission control shift register unit, a first input electrode of any one of the first light-emission control shift register units of other stages is electrically connected to a first output electrode of a first light-emission control shift register unit of a preceding stage before the any one of the first light-emission control shift register units of other stages; each stage of the plurality of cascaded second light-emission control shift register units further comprises a second input electrode, and the plurality of second output electrodes of the plurality of cascaded second light-emission control shift register units are electrically connected to the rows of second pixel units, respectively, to sequentially provide the second light-emission control pulse signals; and a second input electrode of the first-stage second light-emission control shift register unit is electrically connected to the second start signal line, and in the plurality of cascaded second light-emission control shift register units, except the first-stage second light-emission control shift register unit, a second input electrode of any one of the second light-emission control shift register units of other stages is electrically connected to the second output electrode of a second light-emission control shift register unit of a preceding stage before the any one of the second light-emission control shift register units of other stages (see the configuration of fig. 42B and the connections to the previous stage outputs except for the first stage of each shift register outputting the emission signals for the rows of pixels within each corresponding display region; also see ¶ 269-275).
	Regarding claim 12, Shin teaches that the first pixel unit comprises a first pixel circuit (fig. 7A), the first pixel circuit comprises a first light-emission control sub-circuit (M3 and M4), and the first light-emission control sub-circuit is configured to receive the first light-emission control pulse signal and control the first pixel unit to emit light in response to the first light-emission control pulse signal (¶ 113); and the second pixel unit comprises a second pixel circuit, the second pixel circuit comprises a second light-emission control sub-circuit, and the second light-emission control sub-circuit is configured to receive the second light-emission control pulse signal and control the second pixel unit to emit light in response to the second light-emission control pulse signal (note that configuration of fig. 7A-B applies to all pixels).

	Regarding claim 13, Shin teaches a plurality of first light-emission control lines and a plurality of second light-emission control lines, wherein the plurality of first light-emission control lines are electrically connected to the plurality of first output electrodes in one-to-one correspondence, respectively, and the plurality of first light-emission control lines are electrically connected to first light-emission control sub-circuits in the first pixel units of different rows in one-to-one correspondence, respectively; and the plurality of second light-emission control lines are electrically connected to the plurality of second output electrodes in one-to-one correspondence, respectively, and the plurality of second light-emission control lines are electrically connected to second light-emission control sub-circuits in the second pixel units of different rows in one-to-one correspondence, respectively (fig. 42B, ¶ 270 and 274, the EM signals such as EM01 and EM01161 are supplied to all the pixels in one pixel line unit; in other words one EM line provides the emission signal to one pixel row).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin and Eom, as applied above, in view of Jeong et al., US 2017/0352328 A1, hereinafter “Jeong”, and further in view of Kim.
	Regarding claim 6, Shin teaches that the first start signal line and the second start signal line are both extended from an end, which is close to a first row of first pixel units in the first display region, of the display panel to an end, which is close to a last row of second pixel units in the second display region, of the display panel (see fig. 42B, the extension of EVST lines from an upper portion to a lower portion of the display which meets the above configuration).
	Shin and Eom do not teach that the first start signal line and the second start signal line are both extended from an end, which is close to a last row of second pixel units in the second display region, of the display panel to an end, which is close to a first row of first pixel units in the first display region, of the display panel.
	Jeong, teaches in fig. 11, a display device which similarly to Shin includes a plurality of display regions which receive a plurality of emission start signals for each display region. Jeong further teaches that such signals may be provided from a bottom side of the display towards the top. In other words, Jeong teaches that the first start signal line ECS1 and the second start signal line ECS3 are both extended from an end, which is close to a last row of second pixel units in the second display region, of the display panel, and the second start signal line ECS3 extends to an end, which is close to a first row of first pixel units in the first display region, of the display panel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Shin and Eom, as applied above, further in view of Jeong in order to simply change the direction from which the signal lines extend. One would have been motivated to make such a combination since Shin and Jeong teach that the start signal lines are provided from a controller circuit and Jeong simply teaches that the location of such a circuit may be placed at a lower portion of the display. As such, by making such a combination it would have been obvious that the signal lines would have extended from a lower portion towards an upper portion.
	Shin, Eom and Jeong do not teach that both start signals extend from the lower portion towards an end which is close to a first row of first pixel units in the first display region.
	Kim, however, clearly teaches in figs. 2, 3 and 5, that a start signal line may extend entirely from one side of the display to the other side of the display in a vertical direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Shin, Eom and Jeong, as applied above, further in view of Kim. All references teach the use of start signals for shift registers and Kim further teaches an alternative method of routing such start signals. Based on such a combination, both the first and second start signal lines of Shin would have extended from the lower portion of the display to an upper portion (as taught by Jeong) and both first and second start signal lines would have extended fully, thereby Shin in view of Eom in view of Jeong and in view of Kim teaches that the first start signal line and the second start signal line are both extended from an end, which is close to a last row of second pixel units in the second display region, of the display panel to an end, which is close to a first row of first pixel units in the first display region, of the display panel. One would have been motivated to make such a combination since Kim teaches that such routing of the start signal lines would have prevented the introduction of static electricity within the start signal lines (see fig. 95).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Eom, and further in view of Jeong.
	Regarding claim 18, Shin teaches that the control circuit is provided at an end, close to a first row of first pixel units in the first display region, of the display panel (see fig. 1 and 37, element 300).
	Shin and Eom do not teach that the control circuit is provided at an end, close to a last row of second pixel units in the second display region, of the display panel.
	However, Jeong teaches such a control circuit (fig. 11, element 270) that is provided at an end, close to a last row of second pixel units in the second display region, of the display panel (see fig. 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Shin, Eom and Jeong in order to simply change the direction from which the signal lines extend. One would have been motivated to make such a combination since the references teach that the start signal lines are provided from a controller circuit and Jeong simply teaches that the location of such a circuit may be placed at a lower portion of the display. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 11,308,887 B2, hereinafter “the patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches the limitations of the claims as follows.
Instant Application 
The Patent
1. A display panel, comprising a plurality of display regions, a peripheral region surrounding the plurality of display regions, a plurality of light-emission control scan driving circuits provided in the peripheral region, a first start signal line, a second start signal line, a plurality of first light-emission control lines, and a plurality of second light-emission control lines, 
wherein the first start signal line is different from the second start signal line, the plurality of display regions comprise a first display region and a second display region which are side by side but not overlapped with each other, the first display region comprises rows of first pixel units arranged in array, the second display region comprises rows of second pixel units arranged in array, the plurality of light-emission control scan driving circuits comprise a first light-emission control scan driving circuit for controlling the rows of first pixel units to emit light, and a second light-emission control scan driving circuit for controlling the rows of second pixel units to emit light, the first start signal line is electrically connected to the first light-emission control scan driving circuit, and is configured to provide a first start signal to the first light-emission control scan driving circuit, the second start signal line is electrically connected to the second light-emission control scan driving circuit, and is configured to provide a second start signal to the second light-emission control scan driving circuit, 













the first light-emission control scan driving circuit comprises a plurality of cascaded first light-emission control shift register units, each stage of the plurality of cascaded first light-emission control shift register units comprises a first output electrode, and a plurality of first output electrodes of the plurality of cascaded first light-emission control shift register units are configured to sequentially output first light-emission control pulse signals, the second light-emission control scan driving circuit comprises a plurality of cascaded second light-emission control shift register units, each stage of the plurality of cascaded second light-emission control shift register units comprises a second output electrode, and a plurality of second output electrodes of the plurality of cascaded second light-emission control shift register units are configured to sequentially output second light-emission control pulse signals, 
















at least every two adjacent first light-emission control lines of the plurality of first light-emission control lines are electrically connected to same one first output electrode of the plurality of first output electrodes, and at least every two adjacent second light-emission control lines of the plurality of second light-emission control lines are electrically connected to same one second output electrode of the plurality of second output electrodes.
1. A display panel, comprising a plurality of display regions, a peripheral region surrounding the plurality of display regions, a plurality of light-emission control scan driving circuits provided in the peripheral region, a first start signal line, and a second start signal line, 



wherein the first start signal line is different from the second start signal line, the plurality of display regions comprise a first display region and a second display region which are side by side but not overlapped with each other, the first display region comprises rows of first pixel units arranged in array, the second display region comprises rows of second pixel units arranged in array, the plurality of light-emission control scan driving circuits comprise a first light-emission control scan driving circuit for controlling the rows of first pixel units to emit light, and a second light-emission control scan driving circuit for controlling the rows of second pixel units to emit light, the first start signal line is electrically connected to the first light-emission control scan driving circuit, and is configured to provide a first start signal to the first light-emission control scan driving circuit, and the second start signal line is electrically connected to the second light-emission control scan driving circuit, and is configured to provide a second start signal to the second light-emission control scan driving circuit; 
wherein the rows of first pixel units in the first display region are arranged continuously, and the rows of second pixel units in the second display region are arranged continuously; the first start signal line and the second start signal line are provided at a side, close to the plurality of display regions, of the plurality of light-emission control scan driving circuits, and an extending direction of the first start signal line and an extending direction of the second start signal line are the same; 
the first light-emission control scan driving circuit comprises a plurality of cascaded first light-emission control shift register units, each stage of the plurality of cascaded first light-emission control shift register units comprises a first output electrode, and a plurality of first output electrodes of the plurality of cascaded first light-emission control shift register units are configured to sequentially output first light-emission control pulse signals; the second light-emission control scan driving circuit comprises a plurality of cascaded second light-emission control shift register units, each stage of the plurality of cascaded second light-emission control shift register units comprises a second output electrode, and a plurality of second output electrodes of the plurality of cascaded second light-emission control shift register units are configured to sequentially output second light-emission control pulse signals; the first start signal line is at least partially overlapped with each of the plurality of first output electrodes, and is at least partially overlapped with each of the plurality of second output electrodes; and the second start signal line is at least partially overlapped with each of the plurality of first output electrodes, and is at least partially overlapped with each of the plurality of second output electrodes.

Claim 9: The display panel according to claim 7, further comprising a plurality of first light-emission control lines and a plurality of second light-emission control lines, wherein 
at least every two adjacent first light-emission control lines of the plurality of first light-emission control lines are electrically connected to same one first output electrode of the plurality of first output electrodes; and at least every two adjacent second light-emission control lines of the plurality of second light-emission control lines are electrically connected to same one second output electrode of the plurality of second output electrodes.

2. The display panel according to claim 1, wherein the rows of first pixel units in the first display region are arranged continuously, and the rows of second pixel units in the second display region are arranged continuously.
1. 
wherein the rows of first pixel units in the first display region are arranged continuously, and the rows of second pixel units in the second display region are arranged continuously;
3. The display panel according to claim 1, wherein 
the first start signal line and the second start signal line are provided at a side, close to the plurality of display regions, of the plurality of light-emission control scan driving circuits, and an extending direction of the first start signal line and an extending direction of the second start signal line are the same.
1.

the first start signal line and the second start signal line are provided at a side, close to the plurality of display regions, of the plurality of light-emission control scan driving circuits, and an extending direction of the first start signal line and an extending direction of the second start signal line are the same;
4. The display panel according to claim 3, wherein 
the first start signal line is at least partially overlapped with each of the plurality of first output electrodes, and is at least partially overlapped with each of the plurality of second output electrodes; and the second start signal line is at least partially overlapped with each of the plurality of first output electrodes, and is at least partially overlapped with each of the plurality of second output electrodes.
1.
the 
first start signal line is at least partially overlapped with each of the plurality of first output electrodes, and is at least partially overlapped with each of the plurality of second output electrodes; and the second start signal line is at least partially overlapped with each of the plurality of first output electrodes, and is at least partially overlapped with each of the plurality of second output electrodes.
5. The display panel according to claim 4, wherein a length of the first start signal line along the extending direction of the first start signal line is a first length, a length of the second start signal line along the extending direction of the second start signal line is a second length, and a difference between the first length and the second length is less than a predetermined error value.
2. The display panel according to claim 1, wherein a length of the first start signal line along the extending direction of the first start signal line is a first length, a length of the second start signal line along the extending direction of the second start signal line is a second length, and a difference between the first length and the second length is less than a predetermined error value.
6. The display panel according to claim 3, wherein 
the first start signal line and the second start signal line are both extended from an end, which is close to a last row of second pixel units in the second display region, of the display panel to an end, which is close to a first row of first pixel units in the first display region, of the display panel.
10. The display panel according to claim 1, wherein 
the first start signal line and the second start signal line are both extended from an end which is close to a last row of second pixel units in the second display region, of the display panel to an end, which is close to a first row of first pixel units in the first display region, of the display panel.
7. The display panel according to claim 3, wherein a scanning direction of the first light-emission control scan driving circuit is the same as a scanning direction of the second light-emission control scan driving circuit, and the extending direction of the first start signal line and the extending direction of the second start signal line are both parallel to the scanning direction of the first light-emission control scan driving circuit and the scanning direction of the second light-emission control scan driving circuit.
11. The display panel according to claim 1, wherein a scanning direction of the first light-emission control scan driving circuit is the same as a scanning direction of the second light-emission control scan driving circuit, and the extending direction of the first start signal line and the extending direction of the second start signal line are both parallel to the scanning direction of the first light-emission control scan driving circuit and the scanning direction of the second light-emission control scan driving circuit.
8. The display panel according to claim 4, wherein the extending direction of the first start signal line is intersected with an extending direction of the first output electrode, and is intersected with an extending direction of the second output electrode; and the extending direction of the second start signal line is intersected with the extending direction of the first output electrode, and is intersected with the extending direction of the second output electrode.
3. The display panel according to claim 1, wherein the extending direction of the first start signal line is intersected with an extending direction of the first output electrode, and is intersected with an extending direction of the second output electrode; and the extending direction of the second start signal line is intersected with the extending direction of the first output electrode, and is intersected with the extending direction of the second output electrode.
9. The display panel according to claim 8, wherein the extending direction of the first start signal line is perpendicular to the extending direction of the first output electrode, and is perpendicular to the extending direction of the second output electrode; and the extending direction of the second start signal line is perpendicular to the extending direction of the first output electrode, and is perpendicular to the extending direction of the second output electrode.
4. The display panel according to claim 3, wherein the extending direction of the first start signal line is perpendicular to the extending direction of the first output electrode, and is perpendicular to the extending direction of the second output electrode; and the extending direction of the second start signal line is perpendicular to the extending direction of the first output electrode, and is perpendicular to the extending direction of the second output electrode.
10. The display panel according to claim 4, wherein a first-stage first light-emission control shift register unit of the plurality of cascaded first light-emission control shift register units is electrically connected to the first start signal line; and a first-stage second light-emission control shift register unit of the plurality of cascaded second light-emission control shift register units is electrically connected to the second start signal line.
5. The display panel according to claim 1, wherein a first-stage first light-emission control shift register unit of the plurality of cascaded first light-emission control shift register units is electrically connected to the first start signal line; and a first-stage second light-emission control shift register unit of the plurality of cascaded second light-emission control shift register units is electrically connected to the second start signal line.
11. The display panel according to claim 10, wherein each stage of the plurality of cascaded first light-emission control shift register units further comprises a first input electrode, and the plurality of first output electrodes of the plurality of cascaded first light-emission control shift register units are electrically connected to the rows of first pixel units, respectively, to sequentially provide the first light-emission control pulse signals; a first input electrode of the first-stage first light-emission control shift register unit is electrically connected to the first start signal line, and in the plurality of cascaded first light-emission control shift register units, except the first-stage first light-emission control shift register unit, a first input electrode of any one of the first light-emission control shift register units of other stages is electrically connected to a first output electrode of a first light-emission control shift register unit of a preceding stage before the any one of the first light-emission control shift register units of other stages; each stage of the plurality of cascaded second light-emission control shift register units further comprises a second input electrode, and the plurality of second output electrodes of the plurality of cascaded second light-emission control shift register units are electrically connected to the rows of second pixel units, respectively, to sequentially provide the second light-emission control pulse signals; and a second input electrode of the first-stage second light-emission control shift register unit is electrically connected to the second start signal line, and in the plurality of cascaded second light-emission control shift register units, except the first-stage second light-emission control shift register unit, a second input electrode of any one of the second light-emission control shift register units of other stages is electrically connected to the second output electrode of a second light-emission control shift register unit of a preceding stage before the any one of the second light-emission control shift register units of other stages.
6. The display panel according to claim 5, wherein each stage of the plurality of cascaded first light-emission control shift register units further comprises a first input electrode, and the plurality of first output electrodes of the plurality of cascaded first light-emission control shift register units are electrically connected to the rows of first pixel units, respectively, to sequentially provide the first light-emission control pulse signals; a first input electrode of the first-stage first light-emission control shift register unit is electrically connected to the first start signal line, and in the plurality of cascaded first light-emission control shift register units, except the first-stage first light-emission control shift register unit, a first input electrode of any one of the first light-emission control shift register units of other stages is electrically connected to a first output electrode of a first light-emission control shift register unit of a preceding stage before the any one of the first light-emission control shift register units of other stages; each stage of the plurality of cascaded second light-emission control shift register units further comprises a second input electrode, and the plurality of second output electrodes of the plurality of cascaded second light-emission control shift register units are electrically connected to the rows of second pixel units, respectively, to sequentially provide the second light-emission control pulse signals; and a second input electrode of the first-stage second light-emission control shift register unit is electrically connected to the second start signal line, and in the plurality of cascaded second light-emission control shift register units, except the first-stage second light-emission control shift register unit, a second input electrode of any one of the second light-emission control shift register units of other stages is electrically connected to the second output electrode of a second light-emission control shift register unit of a preceding stage before the any one of the second light-emission control shift register units of other stages.
12. The display panel according to claim 11, wherein the first pixel unit comprises a first pixel circuit, the first pixel circuit comprises a first light-emission control sub-circuit, and the first light-emission control sub-circuit is configured to receive the first light-emission control pulse signal and control the first pixel unit to emit light in response to the first light-emission control pulse signal; and the second pixel unit comprises a second pixel circuit, the second pixel circuit comprises a second light-emission control sub-circuit, and the second light-emission control sub-circuit is configured to receive the second light-emission control pulse signal and control the second pixel unit to emit light in response to the second light-emission control pulse signal.
7. The display panel according to claim 6, wherein the first pixel unit comprises a first pixel circuit, the first pixel circuit comprises a first light-emission control sub-circuit, and the first light-emission control sub-circuit is configured to receive the first light-emission control pulse signal and control the first pixel unit to emit light in response to the first light-emission control pulse signal; and the second pixel unit comprises a second pixel circuit, the second pixel circuit comprises a second light-emission control sub-circuit, and the second light-emission control sub-circuit is configured to receive the second light-emission control pulse signal and control the second pixel unit to emit light in response to the second light-emission control pulse signal.
13. The display panel according to claim 12, further comprising a plurality of first light-emission control lines and a plurality of second light-emission control lines, wherein the plurality of first light-emission control lines are electrically connected to the plurality of first output electrodes in one-to-one correspondence, respectively, and the plurality of first light-emission control lines are electrically connected to first light-emission control sub-circuits in the first pixel units of different rows in one-to-one correspondence, respectively; and the plurality of second light-emission control lines are electrically connected to the plurality of second output electrodes in one-to-one correspondence, respectively, and the plurality of second light-emission control lines are electrically connected to second light-emission control sub-circuits in the second pixel units of different rows in one-to-one correspondence, respectively.
8. The display panel according to claim 7, further comprising a plurality of first light-emission control lines and a plurality of second light-emission control lines, wherein the plurality of first light-emission control lines are electrically connected to the plurality of first output electrodes in one-to-one correspondence, respectively, and the plurality of first light-emission control lines are electrically connected to first light-emission control sub-circuits in the first pixel units of different rows in one-to-one correspondence, respectively; and the plurality of second light-emission control lines are electrically connected to the plurality of second output electrodes in one-to-one correspondence, respectively, and the plurality of second light-emission control lines are electrically connected to second light-emission control sub-circuits in the second pixel units of different rows in one-to-one correspondence, respectively.
14. The display panel according to claim 1, wherein the plurality of display regions further comprise a third display region and the display panel further comprises a third start signal line, the third display region and the first display region are side by side and not overlapped with each other, the third display region and the second display region are side by side and not overlapped with each other, the third display region comprises rows of third pixel units arranged in array, the plurality of light-emission control scan driving circuits further comprise a third light-emission control scan driving circuit for controlling the rows of third pixel units to emit light, and the third start signal line is electrically connected to the third light-emission control scan driving circuit, and is configured to provide a third start signal to the third light-emission control scan driving circuit.
12. The display panel according to claim 1, wherein the plurality of display regions further comprise a third display region and the display panel further comprises a third start signal line, the third display region and the first display region are side by side and not overlapped with each other, the third display region and the second display region are side by side and not overlapped with each other, the third display region comprises rows of third pixel units arranged in array, the plurality of light-emission control scan driving circuits further comprise a third light-emission control scan driving circuit for controlling the rows of third pixel units to emit light, and the third start signal line is electrically connected to the third light-emission control scan driving circuit, and is configured to provide a third start signal to the third light-emission control scan driving circuit.
15. The display panel according to claim 1, wherein the first start signal line and the second start signal line are provided at a side, away from the plurality of display regions, of the plurality of light-emission control scan driving circuits.
13. The display panel according to claim 1, wherein the first start signal line and the second start signal line are provided at a side, away from the plurality of display regions, of the plurality of light-emission control scan driving circuits.
16. The display panel according to claim 1, further comprising a control circuit, wherein the control circuit is configured to be electrically connected to the first start signal line to provide the first start signal, and electrically connected to the second start signal line to provide the second start signal.
14. The display panel according to claim 1, further comprising a control circuit, wherein the control circuit is configured to be electrically connected to the first start signal line to provide the first start signal, and electrically connected to the second start signal line to provide the second start signal.
17. The display panel according to claim 16, wherein the control circuit is provided at an end, close to a last row of second pixel units in the second display region, of the display panel.
15. The display panel according to claim 14, wherein the control circuit is provided at an end, close to a last row of second pixel units in the second display region, of the display panel.
18. The display panel according to claim 1, wherein the display panel is a foldable display panel and comprises a folding axis, and the first display region and the second display region are divided along the folding axis.
16. The display panel according to claim 1, wherein the display panel is a foldable display panel and comprises a folding axis, and the first display region and the second display region are divided along the folding axis.
19. A display device, comprising the display panel according to claim 1.
17. A display device, comprising the display panel according to claim 1.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621